 

 

Exhibit 10.3

SELECTIVE INSURANCE GROUP, INC.

2005 OMNIBUS STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is made and
entered into as of [DATE] (the "Date of Grant"), by and between Selective
Insurance Group, Inc., a New Jersey corporation (the "Company") and [EMPLOYEE]
(the "Recipient"). 

 

WHEREAS, the Salary and Employee Benefits Committee (the "Committee") of the
Board of Directors of the Company (the "Board") has approved the grant of
Restricted Stock pursuant to the Selective Insurance Group Inc. 2005 Omnibus
Stock Plan (the "Plan"), as hereinafter defined, to the Recipient as set forth
below;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1.           Definitions.  Capitalized terms which are not defined herein shall
have the meaning set forth in the Plan.

 

2.           Grant of Restricted Stock.  The Company hereby grants to the
Recipient [NUMBER] restricted shares of the common stock of the Company, par
value $2.00 per share (the "Restricted Stock"), subject to all of the terms and
conditions of this Restricted Stock Agreement.  The Recipient's grant and record
of share ownership shall be kept on the books of the Company, until the
restrictions on transfer have lapsed pursuant to Section 3 below.  The Company
shall cause to be delivered to the Recipient the shares that have become vested
pursuant to Section 3 below in a manner determined by the Committee, including
via book entry or a certificate evidencing such shares, which may bear a
restrictive legend, if the Committee determines such a legend to be
appropriate. 

 

3.           Lapse of Restrictions.  All shares of Restricted Stock shall be
unvested unless and until they become Vested Shares in accordance with this
Section 3.  If the Participant is employed by the Company or any Subsidiary as
of the applicable anniversary date set forth below, or if the Recipient is not
so employed solely due to death, retirement on or after "Early Retirement Age"
or "Normal Retirement Age" as each is defined in the Retirement Income Plan for
Selective Insurance Company of America, or "Total Disability" as such is defined
in the aforementioned Retirement Income Plan, the Restricted Stock shall become
"Vested Shares" upon the earlier of: (i) the date Recipient terminates
employment as set forth above in this Section 3, or (ii) upon the date set forth
below, in each case in an amount equal to the percentage set forth below:

         

Date                                                                
                                Percentage Vested

[Third anniversary of the Date of Grant]

                               [100%]1

 

 

 

 

 

 

1 [Actual dates and vested percentages to be determined by the Committee at the
time of grant.]

--------------------------------------------------------------------------------


 

4.           Restrictions on Transfer.  Shares of Restricted Stock may not be
transferred or otherwise disposed of by the Recipient prior to become Vested
Shares, including by way of sale, assignment, transfer, pledge or otherwise,
except by will or the laws of descent and distribution.

 

5.           Rights as a Stockholder.  The Company shall pay to the Recipient,
in cash, any dividends paid on the Restricted Stock awarded to the Recipient. 
Such payment shall be made on the date that such dividend would be paid to the
Company's shareholders, generally.  The Recipient shall be entitled to vote the
shares of Restricted Stock.

 

6.          Notices.  Any notice required or permitted under this Restricted
Stock Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Recipient either at the Recipient's address as last known by
the Company or such other address as the Recipient may designate in writing to
the Company.

 

7.           Securities Laws Requirements.  The Company shall not be obligated
to transfer any shares of Company common stock from the Recipient to another
party, if such transfer, in the opinion of counsel for the Company, would
violate the Securities Act of 1933, as amended from time to time (or any other
federal or state statutes having similar requirements as may be in effect at
that time).  Further, the Company may require as a condition of transfer of any
shares to the Recipient that the Recipient furnish a written representation that
he or she is holding the shares for investment and not with a view to resale or
distribution to the public.

 

8.           Protections Against Violations of Restricted Stock Agreement.  No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the shares of
Restricted Stock by any holder thereof in violation of the provisions of this
Restricted Stock Agreement or the Certificate of Incorporation or the By-Laws of
the Company, shall be valid, and the Company will not transfer any of said
shares of Restricted Stock on its books nor will any of said shares of
Restricted Stock be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company.  The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.

 

9.       Taxes.  The Company will withhold from the shares of Restricted Stock
otherwise deliverable hereunder such number of shares as it will determines is
necessary to satisfy all applicable withholding tax obligations in respect of
such shares, unless the Recipient has made alternative arrangements satisfactory
to the Company with respect to such tax withholding obligations.  The Recipient
shall promptly notify the Company of any election made pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended from time to time (the "Code").

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT'S SOLE RESPONSIBILITY AND
NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.

 

10.        Legend.  The Company's Secretary shall, or shall instruct the
Company's transfer agent to, provide stop transfer instructions in the Company's
stock records to prevent any transfer of the Restricted Stock for any purpose
until the stock is vested.  Any certificate that the Secretary or the transfer
agent deems necessary to issue to represent shares of Restricted Stock shall,
until all restrictions lapse and new certificates are issued, bear the following
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISITION BY THE COMPANY UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN SELECTIVE INSURANCE
GROUP, INC. (THE "COMPANY") AND THE HOLDER OF THE SECURITIES.  PRIOR TO VESTING
OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES.  COPIES OF THE ABOVE REFERENCED AGREEMENT
ARE ON FILE AT THE OFFICES OF THE COMPANY, 40 WANTAGE AVENUE, BRANCHVILLE, NJ
07890.

 

11.        Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Restricted Stock Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

12.        Governing Law.  This Restricted Stock Agreement shall be governed by
and construed according to the laws of the State of New Jersey without regard to
its principles of conflict of laws.

 

13.        Amendments.  Except as otherwise provide in Section 16, this
Restricted Stock Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.

 

14.        Survival of Terms.  This Restricted Stock Agreement shall apply to
and bind the Recipient and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.

 

15.        Agreement Not a Contract for Services.  Neither the grant of
Restricted Stock, the execution of this Restricted Stock Agreement nor any other
action taken pursuant to this Restricted Stock Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


16.        Severability.  If a provision of this Restricted Stock Agreement is
held invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms.  Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.

 

17.        Incorporation of Plan; Acknowledgment.  The Restricted Stock is
granted pursuant to the Plan, and the Restricted Stock and this Restricted Stock
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Restricted Stock Agreement by reference or are expressly cited.  By
signing this Restricted Stock Agreement, the Recipient acknowledges having
received and read a copy of the Plan.

 

                              IN WITNESS WHEREOF, the parties hereto have
executed and delivered this Restricted Stock Agreement on the day and year first
above written.

 

 

                            Selective Insurance Group, Inc.

                            By:     
                                                                 

                            Title:  

 

 

                            ________________________________

                            [EMPLOYEE]



 

 

                            ________________________________

                            CURRENT DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 